DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8 are pending. Claims 1 and 8 have been amended. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi et al. (4,456,055), hereafter referred to as "Yoshimi," in view of Koyanagi (JP 2010-030452 A), and Kim et al. (US 2016/0059665 A1), hereafter referred to as “Kim.”
Regarding Claim 1: Yoshimi teaches a vehicular air-conditioning device for a vehicle (see Figure 1) having an opening portion (1) through which an inside and an outside of a passenger compartment (8) communicate with each other, the opening portion being configured to open and close (via damper 7), the vehicular air-conditioning device (controlled by 19 to operate evaporator 4) comprising: an inside air temperature detector (10) configured to detect an inside air temperature of the passenger compartment (8); 
an inside air-conditioning portion (1 and sensors) including a temperature adjuster (17) configured to adjust a temperature of air in the passenger compartment (8), and a blower (3) configured to send the air to the passenger compartment (8); 

Yoshimi fails to teach the thermal load determiner configured to determine whether a change of a thermal load on the passenger compartment exceeds an air-conditioning capacity of the auto control, and it is determined that the change of the thermal load on the passenger compartment exceeds the air-conditioning capacity of the auto control, wherein the power saving control portion is configured to maintain the power consumption of the temperature adjuster of the inside air-conditioning portion regardless of the inside air temperature in the power saving control.
Koyanagi teaches a thermal load determiner (108) configured to determine whether a change of a thermal load on a passenger compartment (paragraph [0026]) exceeds an air-conditioning capacity of an auto control (ECUs 10, 20, 30, 40, 50), and it is determined that the change of the thermal load on the passenger compartment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the thermal load determiner configured to determine whether a change of a thermal load on the passenger compartment exceeds an air-conditioning capacity of the auto control, and it is determined that the change of the thermal load on the passenger compartment exceeds the air-conditioning capacity of the auto control to the structure of Yoshimi as taught by Koyanagi in order to advantageously measure the heat in the interior of the passenger to better control the passenger cabin air conditioning (see Koyanagi paragraph [0043], [0044]). 
Kim teaches wherein a power saving control portion is configured to maintain a power consumption of a temperature adjuster (120, paragraph [0032], lines 1-5) of an inside air-conditioning portion regardless of an inside air temperature in a power saving control (paragraph [0042], lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the power saving control portion is configured to maintain the power consumption of the temperature adjuster of 
Regarding Claim 2: Yoshimi in view of Koyanagi wherein the power saving control portion (via 21 of Yoshimi) is configured to maintain an air volume blown by the blower (3 of Yoshimi) of the inside air-conditioning portion (8 of Yoshimi) regardless of the inside air temperature in the power saving control (via 21 of Yoshimi, Column 3, lines 66-68 to Column 4, lines 1-12). 
Regarding Claim 3: Yoshimi in view of Koyanagi teaches wherein the thermal load determiner (15 of Yoshimi) is configured to determine that the change of the thermal load on the passenger compartment (8 of Yoshimi) exceeds the air-conditioning capacity of the auto control (16 of Yoshimi) when a change rate per unit time (Yoshimi in view of Koyanagi teaches) of the inside air temperature detected by the inside air temperature detector (10 of Yoshimi) is larger than a predetermined reference change rate (Column 5, lines 12-34 of Yoshimi). 
Regarding Claim 4: Yoshimi fails to teach further comprising: an infrared sensor configured to detect a surface temperature of an occupant in the passenger compartment, wherein the thermal load determiner is configured to determine that the change of the thermal load on the passenger compartment exceeds the air-conditioning capacity of the auto control when a change amount of the surface temperature of the occupant detected by the infrared sensor is larger than a predetermined reference change amount. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an infrared sensor configured to detect a surface temperature of an occupant in the passenger compartment, wherein the thermal load determiner is configured to determine that the change of the thermal load on the passenger compartment exceeds the air-conditioning capacity of the auto control when a change amount of the surface temperature of the occupant detected by the infrared sensor is larger than a predetermined reference change amount to the structure of Yoshimi as taught by Koyanagi in order to advantageously measure the heat of the passengers in the interior of the passenger to better control the passenger cabin air conditioning (see Koyanagi paragraphs [0026], [0043], [0044]). 
Regarding Claim 5: Yoshimi in view of Koyanagi teaches further comprising: an outside air temperature detector (12 of Yoshimi) configured to detect an outside air temperature outside the vehicle (12 of Yoshimi), wherein the power saving control portion (via 21 of Yoshimi) is configured to determine an operation state of the inside air-conditioning portion (1 of Yoshimi) based on a change rate per unit time of the inside air temperature and a difference between the inside air temperature detected by the 
Regarding Claim 6: Yoshimi in view of Koyanagi teaches wherein the power saving control portion (21 of Yoshimi) is configured to determine an operation state of the inside air-conditioning portion (8 of Yoshimi) upon the open signal being detected by the open signal detector (20 of Yoshimi), and maintain the determined operation state of at least one of the temperature adjuster (17 of Yoshimi) or the blower (3 of Yoshimi) of the inside air-conditioning portion (8 of Yoshimi) regardless of the inside air temperature in the power saving control (via 21 of Yoshimi). 
Regarding Claim 7: Yoshimi in view of Koyanagi teaches further comprising: a close signal detector (20 of Yoshimi) configured to detect a close signal indicating that the opening portion (area covered by damper 7 of Yoshimi) is closed (damper movement), wherein the auto control portion (16 of Yoshimi) is configured to perform the auto control (via sensor 10 to signal to microcomputer 19) of the inside air-conditioning portion (8 of Yoshimi) when the close signal is detected by the close signal detector (20 of Yoshimi) in the power saving control (21 control to compressor 4a of Yoshimi). 
Regarding Claim 8: Yoshimi teaches a vehicular air-conditioning device (see Figure 1) for a vehicle (title) having an opening portion (1) through which an inside and 
an inside air temperature sensor (10) configured to detect an inside air temperature of the passenger compartment (8); 
a refrigeration cycle device (4) configured to adjust a temperature of air in the passenger compartment (8); 
a blower (3) configured to send the air to the passenger compartment; and an air-conditioning processor (19) coupled with the inside air temperature sensor, the refrigeration cycle device, and the blower (3), wherein the air-conditioning processor (19) is programmed to perform an auto control (via inputs from sensors) to automatically change operations of the refrigeration cycle device (4) and the blower (3) based on the inside air temperature detected by the inside air temperature sensor (Column 3, lines 39-60), detect an open signal indicating that the opening portion is open (via 20), determine whether a change of a thermal load (via 15) on the passenger compartment (8).
Yoshimi fails to teach exceeding an air-conditioning capacity of the auto control, perform a power saving control to limit an increase of a power consumption of at least one of the refrigeration cycle device or the blower regardless of the inside air temperature when the open signal is detected and it is determined that the change of the thermal load on the passenger compartment exceeds the air-conditioning capacity of the auto control, and maintain the power consumption of the refrigeration cycle device regardless of the inside air temperature in the power saving control.

a thermal load determiner (108) configured to determine whether a change of a thermal load on a passenger compartment (paragraph [0026]) exceeds an air-conditioning capacity of an auto control (ECUs 10, 20, 30, 40, 50), and it is determined that the change of the thermal load on the passenger compartment (paragraph [0039]) exceeds the air-conditioning capacity of the auto control (paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided exceeding an air-conditioning capacity of the auto control, perform a power saving control to limit an increase of a power consumption of at least one of the refrigeration cycle device or the blower regardless of the inside air temperature when the open signal is detected and it is 
Kim teaches to maintain a power consumption of a refrigeration cycle regardless of an inside air temperature in a power saving control (paragraph [0042], lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided to maintain the power consumption of the refrigeration cycle regardless of the inside air temperature in the power saving control to the structure of Yoshimi modified supra as taught by Kim in order to advantageously control a cooling system by monitoring several parameters (see Kim, paragraph [0009]).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Furuse et al. (US 2013/0084790 A1). 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


/ERIC S RUPPERT/Primary Examiner, Art Unit 3763